DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated August 17, 2021. Claims 1, 5, 11, 16, 20, 21 and 28 have been amended; claims 7, 8, 15 and 24 have been canceled. Claims 1-5, 10-12, 14, 16-17, 19-21 and 27-28 are pending. This communication is considered fully responsive and sets forth below.
3.	Drawing Objection: in the Response filed August 17, 2021, Applicants amended the drawings to render the objection to the drawings moot. The previous objection to the drawings is withdrawn. 
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed August 17, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
6.	Claims 1-5, 10-12, 14, 16-17, 19-21 and 27-28 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Um et al. (US 2018/0323917) and Kim et al. (US 2018/0205526) are generally directed to various aspects of transmitting, by a terminal, a sounding reference signal (SRS), wherein the terminal receives a grant for uplink multiple subframes from a base station, the terminal determines a first subframe for an SRS transmission of the terminal among the uplink multiple subframes on the basis of SRS transmission position information received from the base station, and then the terminal transmits the SRS in the first subframe; performing the trucking reference signal (TRS) method, including receiving, from a base station, information indicating that a TRS is transmitted in a subframe, performing tracking by using the TRS, and a terminal performing, in the subframe to which the TRS is transmitted, the demodulation of data or not transmitting an acknowledgement or negative ACK (ACK/NACK) for the data. 
However, in consideration of the claim amendment with arguments/remarks filed August 17, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Claims 11, 16 and 28 include similar limitations.
Dependent claims 2-5, 10, 12, 14, 17, 19-21 and 27 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473